Hanna, J.
This was a suit by Miller against Maddoo: and one Lockett, alleging that they executed their noie by the name and description of Edmund Lockett, and also a paragraph upon an account.
There was a default as to Lockett, Maddox answered, denying, &c. The denial, as to the execution of the note, was sworn to.
On the trial, the plaintiff offered Lockett as a witness. His introduction was objected to, and is now assigned as error.
We think he was a competent witness. 2 R. S. p. 96.—Kincaid v. Purcell, 1 Ind. R. 324.
During the progress of the trial, the defendant, Maddox, offered to prove that the witness, Lockett, had, on a trial in October, 1855, before a justice of the peace, testified that he and Maddox were not in partnership. The evidence was excluded, and, for aught we can see in the record, properly. The evidence is not in the record, and, therefore, we do not know whether there was any testimony from Lockett, or any other witness, as to a partnership. There may have existed a joint liability by these defendants without a partnership. But the ruling was correct for another reason. The note sued on is dated on the 22d *287of May, 1855, and the account on the 21st of March, 1856. The offer was to show that in October, 1855, he had testified they were not in partnership. If such testimony was given, it may have been true, and yet they may have been in partnership in May, 1855, and in March, 1856.
W, A. Peelle, for the appellant.
J. R. Slack, for the appellee.
Per Curiam. — The judgment is affirmed, with 10 per cent, damages and costs.